DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2021 has been entered. 	Claims 1, 5, 6, 8, 11 and 12 are amended, claims 1-15 are traversed, and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0306488 A1, hereinafter referred as “Kim1”) in view of Kim (US 2019/0165049 A1, hereinafter referred as “Kim2”).
Regarding claim 1, Kim1 discloses a display device (Title discloses display device) comprising: 
 	a window member (18) (Fig. 1 and ¶0041 discloses a window layer 18); 
 	a display panel disposed below the window member (18) (Figs. 1, 2 and ¶0041 discloses a display element layer formed on the substrate 10 and including a plurality of pixels, a thin film encapsulation layer [12] covering the display element layer for protection); 
 	an input sensing unit (16) disposed between the window member (18) and the display panel (Fig. 1 and ¶0041 discloses a touch panel 16 formed on the thin film encapsulation layer 12, and a window layer 18 formed on the touch panel 16); 
 	a first adhesive member (15) disposed between the input sensing unit (16) and the display panel (Figs. 1, 2 and ¶0052 discloses the adhesive layer 15 disposed between the touch panel 16 and the encapsulating layer 12 encapsulating the display), the first adhesive member (15) overlapping the display panel and being spaced apart from the window member (18) (Figs. 1 and 2 illustrates the adhesive layer 15 overlaps the entirety of the encapsulation layer 12 encapsulating the display and is spaced apart from the window layer 18); 
 	a second adhesive member (17) disposed between the window member (18) and the input sensing unit (16) (Figs. 1, 2 and ¶0045 discloses when the display device further includes a functional layer such as a polarization layer 14, a touch panel 16, and the like, the window layer 18 may be attached to the functional layer by the adhesive layer 17); and 

 	wherein, on the plane of the window member (18), a third minimum distance from the outermost portion of the window member (18) to an outermost portion of the second adhesive member (17) is greater than the first minimum distance (Figs. 1 and 2 illustrate the distance from the outer edge of the window layer 18 to the edge of the adhesive layer 17 is greater than the distance from the outer edge of the window layer 18 to the edge of the encapsulation layer 12 encapsulating the display).
 	Kim1 doesn’t explicitly disclose a reinforcing member disposed below the display panel such that the display panel is disposed between the window member and the reinforcing member.
 	However, in a similar field of endeavor, Kim2 discloses a reinforcing member (70) disposed below the display panel (40) such that the display panel (40) is disposed between the window member (10) and the reinforcing member (70) (Figs. 7B and 15B illustrate the display panel 40 is disposed below the cover substrate 10 and the guide 70).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 so that the bending portion 
	Regarding claim 2, Kim1 doesn’t explicitly disclose the display device of claim 1, wherein, on the plane of the window member, the first minimum distance is less than a minimum distance from the outermost portion of the window member to an outermost portion of the reinforcing member.
 	However, in a similar field of endeavor, Kim2 discloses wherein, on the plane of the window member (10), the first minimum distance is less than a minimum distance from the outermost portion of the window member (10) to an outermost portion of the reinforcing member (70) (Figs. 7B and 15B illustrates the distance from the outermost portion of the cover substrate 10 to the display 40 is less than the distance from the outermost portion of the cover substrate 10 to the guide 70).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 so that the bending portion 45 of the display module 40 is disposed on a first heat-dissipation film 51, and one end of the bending portion 45 is attached to the flexible film 60 (Fig. 7B and ¶0101).

5. 	Claims 3, 4, 6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 and further view of You et al. (US 2016/0275830 A1, hereinafter referred as “You”).
	Regarding claim 3, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, wherein the display panel comprises: a first non-bending area disposed above the reinforcing member and entirely overlapping the first adhesive member; a second non-bending area disposed below the reinforcing member; and a bending area connecting the first non-bending area to the second non-bending area.
 	However, in a similar field of endeavor, You discloses a first non-bending area disposed above the reinforcing member (Figs. 5-7 and ¶0080 discloses the panel supporting part 241a may be provided in a plate shape and may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120, thereby maintaining the pixel array part 123 in a flat state) and entirely overlapping the first adhesive member (150) (Figs. 5-7 illustrate the transparent adhesive member 150 overlaps the panel supporting part 241a); 
 	a second non-bending area disposed below the reinforcing member (Fig. 6 illustrates the bottom side of the panel supporting part 241a); and 
a bending area connecting the first non-bending area to the second non-bending area (Figs. 5-6 and ¶0081 discloses the bending guide part 241b may be provided on an inner surface of the panel supporting part 241a facing the second supporting plate 241 and may guide bending of the flexible display panel 120).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of covering an equal portion of the display to the touch panel through the adhesive.
	Regarding claim 4, Kim1 as modified doesn’t explicitly disclose the display device of claim 3, wherein, on the plane of the window member, the first minimum distance is a distance from the outermost portion of the window member to an outermost portion of the first non-bending area.
 	However, in a similar field of endeavor, You discloses wherein, on the plane of the window member, the first minimum distance is a distance from the outermost portion of the window member to an outermost portion of the first non-bending area (Fig. 3 illustrates the distance from the outer edge of the cover window 110 to the outer edge of the pixel array part 123 is the same as the distance from the outer edge of the cover window 110 to the outer edge of the non-bending area of the flexible substrate 121 above the back plate 140).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of covering an equal portion of the display to the touch panel through the adhesive.
	Regarding claim 6, Kim1 as modified doesn’t explicitly disclose the display device of claim 3, wherein a plurality of display elements is disposed on the first non-bending area.
 	However, in a similar field of endeavor, You discloses wherein a plurality of display elements is disposed on the first non-bending area (Figs. 5-7 and ¶0080 discloses the panel supporting part 241a may be provided in a plate shape and may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120, thereby maintaining the pixel array part 123 in a flat state).

	Regarding claim 9, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, wherein, on the plane of the window member, a minimum distance from the outermost portion of the window member to an outermost portion of the reinforcing member is equal to or greater than the first minimum distance.
 	However, in a similar field of endeavor, You discloses on the plane of the window member (110), a minimum distance from the outermost portion of the window member (110) to an outermost portion of the reinforcing member (140) is equal to or greater than the first minimum distance (Fig. 3 illustrates the distance between the edge of the cover window 110 and the back plate 140 is equal to the distance between the edge of the cover window 110 and the pixel array part 123).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of providing support for the pixel elements over the viewable portion of the window cover. 
	Regarding claim 11, Kim1 disclose the display device (Title discloses display device) comprising:  
 	a window member (18) (Fig. 1 and ¶0041 discloses a window layer 18); 
 	a display panel disposed below the window member (18) (Figs. 1, 2 and ¶0041 discloses a display element layer formed on the substrate 10 and including a plurality of 
 	an input sensing unit (16) disposed between the window member (18) and the display panel (Fig. 1 and ¶0041 discloses a touch panel 16 formed on the thin film encapsulation layer 12, and a window layer 18 formed on the touch panel 16); 
 	a first adhesive member (15) disposed between the window member (18) and the display panel (Figs. 1, 2 and ¶0052 discloses the adhesive layer 15 disposed between the window layer 18 and the encapsulating layer 12 encapsulating the display); 
	a second adhesive member (17) disposed between the window member (18) and the input sensing unit (16) (Figs. 1, 2 and ¶0045 discloses when the display device further includes a functional layer such as a polarization layer 14, a touch panel 16, and the like, the window layer 18 may be attached to the functional layer by the adhesive layer 17); and 
 	wherein, on the plane of the window member (18), the outermost portion of the window member (18) extends farther outward than the outermost portion of the display panel and an outermost portion of the input sensing unit (16) (Fig. 1 illustrates the window layer 18 extends farther than the touch panel 16 and the encapsulating layer 12).
	Kim1 doesn’t explicitly disclose the display panel being bent about an axis extending in a first direction; a reinforcing member disposed below the display panel such that the display panel is disposed between the window member and the reinforcing member; and wherein, on a plane of the window member, a first minimum distance from an outermost portion of the window member to an outermost portion of the display panel 
 	 However, in a similar field of endeavor, Kim2 discloses the display panel (40) being bent about an axis extending in a first direction (Figs. 7B and 15B illustrates the display panel bent about a vertical axis over the bending portion of the guiding member 70); a reinforcing member (70) disposed below the display panel (40) such that the display panel (40) is disposed between the window member (10) and the reinforcing member (70) (Figs. 7B and 15B illustrate the display panel 40 is disposed below the cover substrate 10 and the guide 70); and wherein, on a plane of the window member (10).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 so that the bending portion 45 of the display module 40 is disposed on a first heat-dissipation film 51, and one end of the bending portion 45 is attached to the flexible film 60 (Fig. 7B and ¶0101).
 	Kim1 as modified still doesn’t explicitly disclose a first minimum distance from an outermost portion of the window member to an outermost portion of the display panel is equal to or greater than a second minimum distance from the outermost portion of the window member to an outermost portion of the reinforcing member.
 	However, in a similar field of endeavor, You discloses on the plane of the window member (110), a minimum distance from the outermost portion of the window member (110) to an outermost portion of the reinforcing member (140) is equal to or greater than the first minimum distance (Fig. 3 illustrates the distance between the edge of the cover 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of providing support for the pixel elements over the viewable portion of the window cover. 
	Regarding claim 12, Kim1 doesn’t explicitly disclose the display device of claim 11, wherein: on the plane of the window member, the first minimum distance is less than a minimum distance from the outermost portion of the window member to an outermost portion of the first adhesive member; and the outermost portion of the window member, the outermost portion of the display panel, and the outermost portion of the reinforcing member longitudinally extend along a second direction crossing the first direction.
 	However, in a similar field of endeavor, Kim2 discloses wherein: on the plane of the window member (10), the first minimum distance is less than a minimum distance from the outermost portion of the window member to an outermost portion of the first adhesive member (20) (Fig. 7B illustrates the edge of the adhesion layer 20 located inside of the display 40 edge); and the outermost portion of the window member (10), the outermost portion of the display panel (40), and the outermost portion of the reinforcing member (40) longitudinally extend along a second direction crossing the first direction (Fig. 7B and 15B illustrate the cover 10, the display 40 and the guide 70 longitudinally extend along a horizontal direction).

 	Regarding claim(s) 13, this/these apparatus claims has/have similar limitations as apparatus claim(s) 3, and therefore rejected on similar grounds.
	Regarding claim 14, Kim1 doesn’t explicitly disclose the display device of claim 13, wherein, on the plane of the window member, the reinforcing member has an area greater than that of the first non-bending area.
 	However, in a similar field of endeavor, Kim2 discloses on the plane of the window member, the reinforcing member (70) has an area greater than that of the first non-bending area (Fig. 7B and 15 B illustrates the bending area of the guide 70 extends farther than the non-bending area).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 for the purpose of curving the display around the guide.
 	
  	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2, in further view of You and in further view of Lee (US 2014/0307396 A1, hereinafter referred as “Lee”).
 	Regarding claim 5, Kim1 as modified doesn’t explicitly disclose the display device of claim 3, wherein an entire area of the first adhesive member entirely overlaps the first non-bending area and partially overlaps the second non-bending area.
 	However, in a similar field of endeavor, You discloses wherein an entire area of the first adhesive member entirely overlaps the first non-bending area (Fig. 3 illustrates the entire area of the transparent adhesive member 150 entirely overlaps the nonbending region of the flexible substrate 121). 	
 	Kim1 as modified still doesn’t explicitly disclose the first adhesive member... partially overlaps the second non-bending area.
 	However, in a similar field of endeavor, Lee discloses the first adhesive member... partially overlaps the second non-bending area (Fig. 2 and ¶0088 discloses the adhesive member can include a first adhesive member 300, which is adhered to the pad part 116 and disposed between the pad part 116 and the supporting member 400).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of covering an equal portion of the display to the touch panel through the adhesive and to further modify Kim1 for the purpose of affixing the pad part of the flexible substrate to the back plate for forming a bond.
Regarding claim 10, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, wherein the reinforcing member comprises a metallic material.
 	However, in a similar field of endeavor, Lee discloses wherein the reinforcing member comprises a metallic material (Fig. 2 and ¶0077 discloses when the supporting member 400 is formed of a metal material, the supporting member 400 may perform a heat dissipating function that dissipates heat generated from the display panel 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of acting as a heat dissipating function that dissipates heat generated from the display panel (¶0077).

  	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2, in further view of You and in further view of Son (US 2017/0047547 A1, hereinafter referred as “Son”).
	Regarding claim 7, Kim1 as modified doesn’t explicitly disclose the display device of claim 3, further comprising: a protection member disposed between the display panel and the reinforcing member, wherein the protection member comprises: a first protection member disposed on the first non-bending area; and a second protection member disposed on the second non-bending area, and 
 	However, in a similar field of endeavor, Son discloses a protection member disposed between the display panel and the reinforcing member (Fig. 4c illustrates the back plate 260 disposed between the display layer 230 and the supporting member 270), wherein the protection member comprises:
 	a first protection member disposed on the first non-bending area (Fig. 4c and ¶0048 discloses on a second surface 210b of the flexible substrate 210 opposite the first surface 210a, a first back plate 260a and the second back plate 260b may be disposed); and
 	a second protection member disposed on the second non-bending area (Fig. 4c and ¶0048 discloses on a second surface 210b of the flexible substrate 210 opposite the first surface 210a, a first back plate 260a and the second back plate 260b may be disposed), and 
 	wherein an entire area of the reinforcing member entirely overlaps the first protection member (Fig. 4c illustrates the back plates 260a and 260b are longer than the support member 270).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of decreasing the curvature of the wiring and the display over the bending portion. 
	Regarding claim(s) 15, this/these apparatus claims has/have similar limitations as apparatus claim(s) 7, and therefore rejected on similar grounds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2 and in further view of Rothkopf et al. (US 2011/0012845 A1, hereinafter referred as “Rothkopf”).
	Regarding claim 8, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, wherein a fourth minimum distance from the outermost portion of the window member to an outermost portion of the input sensing unit is less than the first minimum distance. 
 	However, in a similar field of endeavor, Rothkopf discloses an input sensing unit disposed between the window member and the display panel (Figs. 6-7 illustrate the touch sensor 20 formed between cover glass 18 and the display 24); and a second adhesive member disposed between the window member and the input sensing unit (Figs. 6, 7 and ¶0047 discloses flexible transparent substrate 76 of touch sensor structure 20 may be mounted to lower surface 98 of cover glass 18 using a layer of adhesive such as adhesive 92), wherein the first adhesive member is disposed between the input sensing unit and the display panel (Figs. 6-7 and ¶0052 discloses attaching substrate 76 directly to the upper surface of display module 24 using adhesive 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 so that an antireflection layer can be reduced or eliminated by attaching substrate 76 directly to the upper surface of display module 24 using adhesive 100 (¶0052).
 
Response to Arguments
	Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.